INSD Change of Attorney Information (Rev. 2/16)
           Case 3:18-cr-00031-RLY-MPB Document 45 Filed 05/13/19 Page 1 of 1 PageID #: 106

                                                  UNITED STATES DISTRICT COURT
                                                              Southern District of Indiana


                                                      NOTICE OF CHANGE OF
                                                     ATTORNEY INFORMATION

     TO: THE CLERK OF THE COURT AND ALL OTHER PARTIES

                      I have no pending cases in the District Court for the Southern District of Indiana.

               ✔      I have pending case(s) in the District Court for the Southern District of Indiana.

                                                                          )
                                                     1:19-cr-00024-JPH-DML-3
                                                     3:12-cv-00051-RLY-DML)
                                                                          )
                                                     3:13-mj-00010-WGH-2 (merged)
                       Pending Case No(s).1                               )
                                                     3:13-mj-00075-WGH-2 (merged)
                                                                          )
                                                     3:17-cr-00025-RLY-MPB-1
                                                                          )
                                                     3:17-mj-00050-MPB-1 (merged)
                                                                          )
                                                     3:18-cr-00031-RLY-MPB-1
                                                     3:18-cr-00033-RLY-MPB-1
                                                     3:18-cr-00035-RLY-MPB-1
                                                     3:18-cr-00048-RLY-MPB-2
     Pursuant to Local Rule 5-3, the undersigned counsel  notifies the Clerk=s Office of the following changes:
                                                     3:18-cr-00058-RLY-MPB-2
                                                     3:18-cr-00066-RLY-MPB-1
                                   Previous Information:                         Current Information:
                                                     3:18-cr-00079-RLY-MPB-1
                Name: Michael C. Keating             3:18-cr-00080-RLY-MPB-10
                                                                     Michael C. Keating
                                                     3:18-mj-00076-MPB-1 (merged)
            Law Firm, Keating and LaPlante, LLP
                                                     3:18-mj-00093-MPB-2      (merged)
                                                                     Law Offices of Steven K. Deig, LLC
             Company,                                3:18-mj-00129-MPB-1
        and/or Agency:                               3:19-cv-00009-JPH-MPB
                                                     3:19-cr-00008-RLY-MPB
                              101 NW First Street, Suite 116                                         5615 E. Virginia Street
                              P.O. Box 3556                                                          Evansville, IN 47715
                     Address: Evansville, IN 47734



                      Primary
                               mkeating@keatingandlaplante.com                                       michael@deiglaw.com
                       E-mail:

                   Secondary
                   E-mail(s):

                   Telephone
                    Number: 812-463-6093                                                             812-477-5577

                   Facsimile: 812-463-6094                                                           812-477-7220



                    05/13/19
              Date: ________________                                                                Michael C. Keating
                                                                                                 s/ ______________________________


     1
         Identify each case in which you have filed a Notice of Appearance and the case is still pending. This Notice must be filed in each pending case.
